Citation Nr: 0813835	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-21 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder, to include schizophrenia and post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The appellant is a veteran who served on active duty from May 
1974 to April 1977.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision by the Los Angeles RO.  In June 2004, the veteran 
requested a Travel Board hearing; he withdrew the request 
that same month.  In February 2007, the case was remanded for 
additional notice and development.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

When the case was previously before the Board, in February 
2007, it was noted that the veteran has identified sources of 
treatment he received for psychiatric disability, 
specifically Oasis House, USC Harbor General, and Martin 
Luther King.  As records of such treatment could potentially 
contain information critical to the veteran's claim, it was 
determined that development for such records was necessary.  
The Board's remand ordered that the veteran be contacted and 
asked to identify all sources of psychiatric treatment he has 
received, and to provide releases authorizing VA to obtain 
records from such sources, "specifically including . . .  
records from Oasis House, USC Harbor General, and Martin 
Luther King."  In the February letter implementing the 
Board's remand, the RO noted (p.2) that medical evidence from 
hospitals, clinic, and private physicians of treatment since 
military service would be helpful in making a determination 
on the veteran's claim.  It further stated (p.2) that is the 
evidence, not previously submitted, was in the possession of 
a non-VA provider, the veteran was to complete attached 
Consent to release of information forms.  The letter did not, 
as requested, specifically ask the veteran to provide 
releases for Oasis House, USC Harbor General, and Martin 
Luther King.  Such releases were not received, and those 
identified outstanding records were not sought.  [It is 
assumed that inasmuch as the veteran did not respond to the 
RO request to identify any additional psychiatric treatment 
providers, no such providers exist.]  A remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

While the Board regrets continued delay in this case, it has 
no recourse but to once again remand the case to the RO to 
ensure completion of the development previously ordered; to 
do otherwise would be error on the Board's part.  See 
Stegall, supra.

The veteran is advised that 38 C.F.R. § 3.158(a) provides 
that where evidence requested in connection with an original 
claim is not furnished within one year after the date of 
request, the claim will be considered abandoned.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran the 
release forms necessary to secure records 
of his psychiatric treatment at Oasis 
House, USC Harbor General, and Martin 
Luther King.  He must complete and return 
the authorization forms.  The RO should 
secure for association with the veteran's 
claims file copies of complete clinical 
records from these treatment providers.  

2.  If the records sought above are 
received, the RO should review them and 
arrange for any additional development 
suggested by the records.  Then the RO 
should readjudicate the veteran's claim 
of service connection for a psychiatric 
disability (if the veteran fails to 
provide the release forms sought, the 
claim should be processed under 38 C.F.R. 
§ 3,158(a).  If the claim remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other 
appropriate action must be handled in an expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

